Citation Nr: 0532130	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-20 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from August 1983 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.   

The issue of entitlement to service connection for 
gastroesophageal reflux disease (GERD) being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge, sitting at the RO in July 2005.  A 
prehearing conference was conducted, in part to clarify the 
issues to be considered at the hearing.  See 38 C.F.R. 
§ 20.708.  At that time, the veteran and his representative 
agreed with the characterization of the issues as set forth 
on the preceding page.  However, review of the veteran's 
claims file reflects that he timely appealed a rating 
decision of December 2001, which denied service connection 
for left ankle and bilateral knee disorders, and was provided 
a statement of the case in March 2002.  In accord with his 
request, he was afforded a hearing at the RO in July 2002.  
It is unclear whether the transcript of such hearing was 
considered to be a timely filed substantive appeal by the RO.  
Subsequently the veteran was provided a supplemental 
statement of the case and advised by RO letter that he could 
respond prior to the certification of his appeal to the 
Board.  This matter is directed to the attention of the RO so 
that it may be ascertained whether the veteran has withdrawn 
his appeal as pertains to these issues and, if not, whether a 
timely substantive appeal has been filed.  See 38 C.F.R. 
§§ 20.202, 20.204.  Appropriate action should then be taken.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  Sleep apnea has not been shown to be related to active 
service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.
 
In a letter dated in June 2003, and in the statement of the 
case, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was provided to the appellant prior to 
the first unfavorable adjudication of this case, thereby 
complying with the timing requirement for VCAA notice.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  

The Board finds that the evidence, discussed below, warrants 
the conclusion that a remand for further development is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Specifically, the 
appellant's service medical records do not show treatment for 
the claimed condition of sleep apnea, and there is no 
diagnosis after service of that disorder.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

For these reasons, to decide the appeal now would not be 
prejudicial to the claimant.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The Board finds that VA has complied 
with the VCAA duties to notify and assist.


II.  Analysis-Service Connection for Sleep Apnea

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here-
entitlement to service connection for sleep apnea-and in 
relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  The Board 
has reviewed all of the considerable evidence of record 
relevant to the claim.  The evidence consists of the 
veteran's contentions; service personnel and medical records; 
private and VA treatment records; reports of VA examination; 
and the transcript of a Travel Board hearing at the RO, 
before the undersigned in July 2005.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate and material to the 
issues here below, and focus specifically on what the 
evidence shows, or fails to show, with respect to the claim.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2005).  

If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is 
required to support the claim. 38 C.F.R. § 3.303(b) (2005).  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303 (b).  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  However, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorder that he 
believes is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.

The factual background regarding the sleep apnea claim is as 
follows.  Service medical records do not show that the 
veteran was seen for any complaints, injuries or treatment 
considered at the time to be associated with sleep apnea.  On 
examination of January 1985 he reported no trouble sleeping, 
but in November 1987 he reported occasional difficulty 
sleeping.  At the time of the veteran's separation 
examination in June 1992, he indicated that he had not had 
frequent trouble sleeping.  On examination, the examiner made 
no abnormal evaluations relevant to the claimed disorder.

The reports of VA general examination conducted in August and 
September 1992 show that the veteran made no relevant 
complaints, and that on examination, no relevant finding or 
diagnosis was made.

The claims file contains VA and private treatment records 
dated from 1992 through October 2005, which reflect 
complaints and treatment for various conditions.  In November 
1997 it was noted that the veteran was having trouble 
sleeping and medication was prescribed.  In March 2000 he 
stated that he slept only 3 to 4 hours a night.  However, the 
first medical evidence pertaining to sleep apnea is contained 
in a February 2004 VA mental health clinic treatment record, 
which noted that the veteran had a history of sleep apnea.  
The report contains findings from a mental status examination 
and diagnostic impression, neither of which contain findings 
referable to sleep apnea or an impression of sleep apnea.  A 
VA medical record in April 2004 titled Insurance/Disability 
Statement, contains a primary diagnosis of sleep apnea, and a 
notation indicating the onset of the disorder as the date of 
the statement.

The Board notes that the medical record contains competent 
evidence of a current sleep apnea, as reflected in the April 
2004 VA medical record discussed above.  Although the medical 
record containing a primary diagnosis of sleep apnea does not 
show any objective findings leading to that diagnosis, 
because the record contains competent medical evidence of 
current sleep apnea, and no evidence to the contrary, the 
Board concedes the presence of such disability.  Therefore 
the question becomes whether such disability was incurred in 
or aggravated by active military service.  

In summary, the veteran's claimed sleep apnea is not shown in 
service or until many years after service.  Post-service 
medical records show no indication of sleep apnea disorder 
until 2004, many years after service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  
 
None of the medical evidence suggests a link between the 
current sleep apnea, and any incident of service.  Further 
there are no opinions or other competent evidence to relate 
the claimed disorder to service.  Therefore, there is no 
medical evidence establishing that a relationship is possible 
between the claimed disorder and service.

In the absence of a credible indication that the veteran has 
sleep apnea which is related to service, there is clearly no 
competent evidence of record that would point to a required 
nexus in this context. Id.  Thus, there is no basis for 
requesting a medical opinion to determine the etiology of the 
veteran's claimed sleep apnea.  See Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003) (VA not obligated to provide 
a medical examination or obtain a medical opinion unless 
claimant shows some causal connection between current 
disability and service).

The Board concludes that sleep apnea was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for the disorder, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

While the veteran believes that he has sleep apnea which is 
related to his military service, he is a layman, and as such 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Service connection for sleep apnea is denied.



REMAND

The veteran claims entitlement to service connection for 
gastroesophageal reflux disease (GERD).  The Board has 
determined that additional development is necessary prior to 
completion of its appellate review for the following reasons.  

The Board observes that the RO denied service connection on 
the primary basis that there was no evidence of a diagnosis 
of GERD, and also on the basis that gastritis in service was 
treated and resolved with no evidence of a chronic condition 
in service. 

Review of service medical records show that during the 
veteran's active service, he was seen several times for 
gastrointestinal complaints diagnosed as gastritis and 
gastroenteritis.  He was seen several times in October and 
November 1983 with complaints of "acid stomach."  When seen 
in October 1983 he reported complaints of burning mid-
epigastric, non-radiating distress usually on an empty 
stomach with relief by eating food.  He reported that he 
never had gastric symptoms until recruit training.  The 
assessment at that time was gastritis.  He was treated with 
medication, including Mylanta and Librax.  When he was seen 
in November 1983, the treatment provider noted that the 
veteran became asymptomatic after two to three days of 
medication.  The assessment was gastritis, resolved.  The 
veteran was seen in July 1984 for complaints of diarrhea for 
three to four days.  The assessment at that time was viral 
syndrome/gastritis.  

The veteran was seen in February 1990 for a follow-up visit 
with respect to gastroenteritis.  His complaints included 
loose stool and vomiting.  At the time, the assessment was 
resolving gastroenterology.

During a June 1992 separation examination, the report of 
medical history shows that the veteran reported that he did 
not know if he had stomach, liver or intestinal trouble.  On 
examination, the relevant clinical evaluations were all 
normal. 

After service, VA treatment records show that beginning in 
1997, the veteran has been treated for complaints diagnosed 
as GERD, with treatment continuing through to July 2005.  A 
December 2004 treatment record contains a primary diagnosis 
of GERD, with a noted date of onset indicating the onset was 
many years before.

Thus, there is competent evidence that the veteran has a 
current disability of GERD.  The veteran is competent to 
testify regarding symptoms which are capable of lay 
observation; and he has testified that his GERD symptoms 
began in about 1985 during service. 

Because of the in-service findings and the veteran's report 
of having associated symptoms since service, pursuant to the 
VCAA, see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005), VA must afford the veteran pertinent VA 
examination to determine whether it is at least as likely as 
not that he has GERD that is related to, or had its onset 
during service.  Thus, the Board concludes that, on remand, 
the veteran must be afforded such an examination, and in the 
accompanying report, the examiner must comment on this issue.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); 
see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should arrange for the veteran 
to undergo appropriate examination to 
ascertain the nature and likely etiology 
of his claimed GERD.   

The examiner should perform all studies 
deemed appropriate in the examiner's 
medical opinion, and set forth all 
findings in detail.  The RO should make 
the claims file available to the 
examiner, who should review the entire 
claims folder in conjunction with the 
examination.  The examiner should note 
this fact in the examination report.  The 
examiner should include in the 
examination report the rationale for any 
opinion expressed.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, 
the examiner should explain why it is not 
feasible to respond. 

The examiner should, based on the 
examination and review of the record, 
render comments specifically addressing 
the following question: If 
gastroesophageal reflux disease is 
diagnosed, and based upon an  assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder is the 
result of, or was increased by, injury or 
disease incurred during active service, 
to include aggravation of any preexisting 
condition. 

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim on appeal.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Nancy R. Robin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


